        Case 19-12225-SDMIN THE
                             DocUNITED
                                 42 Filed  01/02/20
                                       STATES         Entered
                                              BANKRUPTCY      01/02/20 15:10:35
                                                           COURT                                       Desc
                                          Page 1 of 1
                                         Northern District of Mississippi


IN THE MATTER OF:                                                               CASE NO.: 19-12225-SDM
DENNIS WAYNE MCDONALD
KIMBERLY DAWN MCDONALD



                                  ***** AMENDED *****
                   ORDER UPON DEBTOR DIRECTING PAYMENTS TO TRUSTEE

      IT APPEARING TO THE COURT that there is now pending a certain Chapter 13 Proceeding
in which the above-named DEBTOR subjected his earnings to the jurisdiction of the Court; the DEBTOR's
principal income is from wages, salary, or commissions; and that the DEBTOR is paying personally and is
subject to such orders as may be requisite to effectuate the provisions of the plan proposed by the DEBTOR.


       IT IS FURTHER APPEARING THAT it is requisite to effectuate the provisions of the DEBTOR's
plan; that the DEBTOR is directed to pay a portion of the DEBTOR's earnings to the Court for distribution to
creditors.

      IT IS ORDERED THAT until further notice of this Court, the above-named DEBTOR is required to
pay from the DEBTOR's earnings and pay over to:

TERRE M. VARDAMAN                                TERRE M. VARDAMAN
CHAPTER 13 TRUSTEE                               CHAPTER 13 TRUSTEE
P.O. BOX 1985                                       P.O. BOX 1326
MEMPHIS TN 38101-1985                             BRANDON MS 39043
PAYMENTS ONLY                           ALL OTHER CORRESPONDENCE

the sum of $137.00 WEEKLY .

     DATED AT Aberdeen, MS on 01/02/2020




                                             /s/ Selene D Maddox
                                          Selene D. Maddox
                                          BANKRUPTCY JUDGE
      KAREN B. SCHNELLER
      126 NORTH SPRING ST
      PO BOX 417
      HOLLY SPRINGS, MS 38635
